Citation Nr: 1226016	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a low back condition, to include as secondary to a service-connected left knee disability.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right knee condition, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to an increased rating for the Veteran's service-connected left knee disability, evaluated as 10 percent disabling based on residuals of patellar dislocation and 10 percent disabling based on degenerative joint disease (DJD) with limitation of motion.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, in which the RO found that new and material evidence had not been submitted sufficient to reopen claims for service connection for a right knee condition and a low back condition, to include as secondary to the service-connected left knee disability and continued a 10 percent rating for residuals of patellar dislocation of the left knee.  

In a March 2009 rating decision, the RO granted a separate 10 percent rating for degenerative joint disease of the left knee with limitation of motion, effective May 31, 2007, the date of the Veteran's claim for an increased rating.  The RO continued the 10 percent rating for the service-connected patellar dislocation of the left knee.  While, in granting the separate rating for degenerative joint disease with limitation of motion, the RO has assigned an increased rating for the service-connected left knee disability, the Veteran has not been awarded the highest possible rating.  As a result, she is presumed to be seeking the maximum possible benefit and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

In her May 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a July 2010 letter, the RO informed the Veteran that her hearing was scheduled in August 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  Rather, in an August 2010 statement, the Veteran apologized for her failure to report for her scheduled hearing and asked that her hearing request be cancelled.  As such, her hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In a March 2009 statement of the case (SOC) the RO addressed the claims for service connection for a low back condition and a right knee condition on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, the Board has characterized these matters on appeal as reflected on the title page.

In regard to the requests to reopen the claims for service connection for a low back condition and a right knee condition, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As will be discussed below, at the time of the prior final denials of service connection for a low back condition and a right knee condition, the evidence of record revealed lumbar spine degenerative changes as well as complaints regarding and treatment for right knee pain with assessments of osteoarthritis and chondrosis of the patella.  Evidence associated with the claims file since the prior final denials reflects continued findings of degenerative changes in the lumbar spine as well as spondylosis.  This evidence further reflects degenerative joint disease, arthritis, patellofemoral syndrome, and chondromalacia patella in the right knee.  In light of these findings, the Board finds that the Veteran is not seeking service connection for a different diagnosed disease or injury, and new and material evidence is required to reopen the claims for service connection.

The Board also has considered the fact that, in the previous denial of the claim for service connection for a low back condition, the RO denied service connection because a VA examiner opined that the Veteran's low back complaints associated with lumbar degenerative changes were unlikely to be secondary to a left knee problem; rather, the examiner opined that the Veteran's low back discomfort was related to increased weight, advanced age, and increased lordotic curve associated with weight gain.  Since the previous denial of the claim for service connection for a low back condition, the Veteran has asserted that this claimed disability is related to service and/or her service-connected left knee disability.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, therefore, that the Veteran's current claim for service connection for a low back condition is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection, regardless of the Veteran's current theory regarding etiology.

The Board notes that the issue of entitlement to a TDIU has not previously been addressed by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During an August 2008 VA examination to evaluate a claim for service connection for gastroesophageal reflux disease (GERD), the Veteran reported that she had been unemployed for 1 to 2 years, as she could not stand on her feet for prolonged periods of time due to her bilateral knees, back, and a left foot stress fracture.  
As the Veteran has asserted that she is unemployed due, at least in part, to her service-connected left knee disability, the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the increased rating claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In an August 2004 rating decision, the RO denied service connection for a low back condition, as secondary to the service-connected left knee disability; although notified of the denial in an August 2004 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the August 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back condition, to include as secondary to the service-connected left knee disability, or raises a reasonable possibility of substantiating that claim.

4.  In a May 2005 rating decision, the RO denied service connection for a right knee condition, to include as secondary to the service-connected left knee disability; although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal.

5.  No new evidence associated with the claims file since the May 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee condition, to include as secondary to the service-connected left knee disability, or raises a reasonable possibility of substantiating that claim.

6.  The Veteran's left knee disability is manifested by complaints of pain and giving way, with full extension and flexion limited to no less than 75 degrees; the evidence does not reflect moderate instability or subluxation.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied service connection for a low back condition, as secondary to the service-connected left knee disability, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the August 2004 rating decision, regarding the claim for service connection for a low back condition, to include as secondary to the service-connected left knee disability, is not new and material, the criteria for reopening the claim for service connection are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 2005 rating decision which denied service connection for a right knee condition, to include as secondary to the service-connected left knee disability, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  As evidence received since the May 2005 rating decision, regarding the claim for service connection for a right condition, to include as secondary to the service-connected left knee disability, is not new and material, the criteria for reopening the claim for service connection are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for an increased rating for a left knee disability, rated 10 percent disabling based on residuals of patellar dislocation and 10 percent disabling based on DJD with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Codes 5257, 5260 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's request to reopen her claims for service connection for a low back condition and a right knee condition and her claim for an increased rating for her service-connected left knee disability were received in May 2007.  Thereafter, she was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claims, identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the March 2008 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the July 2007 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the July 2007 VCAA notice letter shows the RO identified the bases for the denials of service connection for a low back condition and a right knee condition in the prior decisions and provided notice that described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  The July 2007 VCAA notice letter also notified her of what the evidence must show to support a claim for service-connected compensation benefits, on both direct and secondary bases.  The Board finds the notice requirements pertinent to the requests to reopen claims for service connection for a low back condition and a right knee condition, to include as secondary to the service-connected left knee disability, have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  Her service treatment records and VA and private treatment records have been obtained.  The Veteran has also been provided with VA examinations to assess the current nature and etiology of her claimed disabilities.

The Board notes that, during a November 2002 VA examination to evaluate claimed left knee and heart disabilities, the Veteran reported that her private physician for years was Dr. W. and that he had told her that she might have an underdeveloped aorta.  Records from this physician have not been obtained; however, the Veteran has not indicated that treatment records from this physician are pertinent to any of the claims herein decided.  Rather, her description of treatment from Dr. W. reflects that these records pertain to a heart disorder.  As such, a remand to obtain records from this physician would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Additionally, in December 2003, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for treatment of her back and knee at Stephens Memorial Hospital Physical Rehabilitation and Sports Medicine in December 2003.  She stated that she had been told that her knee had contributed to the bulged disc in her lower back, as she favored her leg because of knee weakness.  She added that she had been advised to purchase a cane to use to take weight off of her right knee which was also being affected.  The RO requested treatment records from this facility in January and March 2004; however, no records were submitted.  In a March 2004 letter, the RO advised the Veteran that it had not received medical records from Stephens Memorial Hospital, and informed her that she could help with her claim by contacting that facility and asking that her records be sent to the RO.  No records from this facility were subsequently submitted.  Notably, in a July 2007 statement, the Veteran reported that all of her medical treatment had been at the Togus and Dayton VA Medical Centers (VAMCs).  In light of the foregoing, the Board is satisfied that VA made reasonable efforts to obtain treatment records from this facility, and no further effort to these treatment records is necessary to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c)(1).  

The Board has also considered that, in his June 2012 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the earlier denial of the Veteran's claim for service connection for a low back condition was premised on a medical opinion that the condition was attributable, at least in part, to the Veteran's weight gain.  The representative stated that the Veteran had significant difficulties with her service-connected left knee disability, but VA had not obtained an opinion as to what effect this service-connected disability had on her weight gain.  

The Board acknowledges that, while the Veteran was afforded VA examinations to evaluate her requests to reopen claims for service connection for a low back condition and a right knee condition in February 2008 and October 2008, neither examiner specifically addressed whether these claimed disabilities were attributable to weight gain which resulted from her service-connected left knee disability.  

In petitions to reopen a previously denied claim, the duty to assist does not include provision of a medical examination or opinion unless new and material evidence has been secured and VA finds that such an examination is warranted.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As will be discussed below, the Board concludes that new and material evidence has not been received to reopen the claims for service connection for a low back condition and a right knee condition, thus there is no duty to provide an examination.  Nevertheless, the Veteran was afforded VA examinations to evaluate her claimed low back and right knee conditions in February and October 2008.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record.  See id.  Accordingly, because the Board finds that new and material evidence has not been received as regards the requests to reopen claims for service connection for a low back condition and a right knee condition, the adequacy of the February and October 2008 VA examinations, as regards these claimed disabilities, is moot.  The Board finds that these VA examination reports provide sufficient detail to determine the severity of and rate the Veteran's service-connected left knee disability and to issue a fully informed decision on the Veteran's claim for an increased rating.  Therefore, as regards the increased rating claim on appeal, the VA examinations are adequate.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.


Factual Background and Analysis - New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).


Low Back Condition

In October 2003, the Veteran filed a claim for service connection for a low back condition as secondary to her service-connected left knee disability.  In an August 2004 rating decision, the RO, in pertinent part, denied service connection for a low back condition as secondary to the service-connected left knee disability.  The RO noted that the VA examiner opined that the Veteran's complaints associated with lumbar degenerative changes were unlikely to be secondary to a left knee problem; rather, the examiner opined that the Veteran's low back discomfort was related to increased weight, advanced age, and increased lordotic curve associated with weight gain.  

Although notified of the RO's August 2004 denial in an August 2004 letter, the Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

Evidence of record at the time of the August 2004 rating decision included the Veteran's service treatment records.  These records reflect that, in January 1978, the Veteran presented with complaints of low back pain.  She had decreased range of motion of the back due to pain, and especially had difficulty with flexion.  The impression was early urinary tract infection versus back strain.  A few days later, in February 1978, the Veteran returned and reported that her back pain was doing better, although she was experiencing some vomiting.  The impression was early viral syndrome.  

Additionally, private treatment records from Good Samaritan Hospital dated in July 1989 reflect that the Veteran was involved in a motor vehicle accident in which she was in the sleeper compartment of a semi-truck when it was involved in an accident.  X-ray of the lumbosacral spine was normal.  

Also of record at the time of the August 2004 rating decision were VA treatment records reflecting complaints regarding and treatment for low back pain.  During treatment in October 2003, the nurse practitioner noted that the Veteran had some back discomfort when getting up from a lying position on the examination table.  In December 2003, the Veteran underwent an orthopedic consultation to evaluate her bilateral knee pain and low back pain.  Her problems were listed as including low back pain with radiation into the posterior thighs.  She reported that her back problem had been with her for years and came about the same time as the knees.  She described intermittent low back pain, sometimes aggravated by walking, bending, and lifting, which radiated into the posterior thighs.  Examination revealed the Veteran to be healthy appearing, although somewhat overweight.  Her gait was guarded, with a slight antalgic limp on the left.  Examination of the low back revealed reasonable range of motion of the lumbar spine with no spasm noted.  There was positive straight leg raising on both sides at around 80 degrees.  The assessment was probable bulging disc of the lower spine.  Later that month, the Veteran's request for fee-basis physical therapy, for chondrosis patellae and a bulging lumbar disc was approved.    

In December 2003, the Veteran submitted a VA Form 21-4142 for treatment of her back and knee at Stephens Memorial Hospital Physical Rehabilitation and Sports Medicine in December 2003.  She stated that she had been told that her knee had contributed to the bulged disc in her lower back, as she favored her leg because of knee weakness.  In a December 2003 statement, of record at the time of the August 2004 rating decision, the Veteran reported that she had a bulging disc in the lower back due to her service-connected left knee disability.  Specifically, she argued that, due to favoring her left leg and knee, she had put excess strain on her lower back.  She reported that the date of onset of her claimed low back condition was about 11/2 to 2 years earlier.   

The Veteran underwent a VA rheumatology consultation for evaluation of joint pain in June 2004.  The impression was left knee derangement, obesity and deconditioning, hyperlipidemia, neck pain and stiffness, and multiple past injuries.  The rheumatologist noted that the Veteran reported a weight gain of 65 pounds in the past three years, an increase of 50 percent of her baseline weight.  The rheumatologist commented that this, together with her sedentary lifestyle, was contributing to her exercise intolerance and an inability to work with the physical therapy programs she had been offered.  The physician reviewed an X-ray of the lumbar spine and noted that there was mild degenerative involvement and increased lordosis.  The Veteran described low back pain and reported that she felt this might be due to standing in an awkward way due to knee pain.  Examination revealed the lumbar spine to be tender to palpation and guarded to mobility.  No impression specific to the lumbar spine was rendered.  

The Veteran was afforded a VA joints examination to evaluate her claimed low back condition later in June 2004.  Examination revealed that the Veteran walked with an antalgic gait, favoring the left lower extremity.  The examiner noted that X-rays of the lumbar spine revealed degenerative involvement of the lumbar spine and increased lumbar lordosis.  The pertinent assessment was degenerative changes, lumbar spine.  The examiner noted that the November 2002 VA examination indicated that the Veteran was able to walk with a nonantalgic gait.  The June 2004 VA examiner opined that the Veteran's low back complaints associated with the lumbar degenerative changes were unlikely to be secondary to a left knee problem.  Rather, the examiner opined that it was as likely as not that the low back discomfort was related to increased weight, advancing age, and increased lordotic curve associated with weight gain.  

Also of record at the time of the August 2004 rating decision was a statement dated July 6, 2004 in which the Veteran reported that she had seen her physician at the Togus VA Medical Center (VAMC), Dr. B., earlier that day, and he had indicated to her that her knee conditions were inter-related and were the underlying cause of her lower back condition.  

The Veteran filed a request to reopen her claim for service connection for a low back condition in May 2007.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the August 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the August 2004 rating decision includes VA treatment records reflecting ongoing complaints regarding, and treatment for, low back pain.  A December 2004 lumbar spine X-ray revealed degenerative changes.  During treatment in October 2005, the Veteran presented with complaints of knee pain and reported that she thought her back was being affected.  The pertinent assessment following examination was back pain; however, no etiological opinion was provided.  A November 2006 X-ray of the lumbar spine revealed early changes of degenerative arthritis.  A July 2007 X-ray of the lumbar spine revealed mild spondylosis, intervertebral disc space narrowing at L3-L4 and L5-S1 and degenerative facet joints at L4-L5 and L5-S1.  

The Veteran underwent a VA joints examination in February 2008.  She arrived in a mobile wheelchair and indicated that she had stopped working in April 2007.  She reported that her doctor had emphasized to her that she should be more active, which would have a beneficial result on her illness.  She stated that she had moved in with her "ex" to be "100% disabled" and living in a handicapped accessible home.  She indicated that, due to her low back and both knees, she was barely able to do any housework at all.  

The Veteran complained of low back pain all the time, with variations in intensity.  The examiner noted that X-rays of the lumbar spine revealed mild multi-level spondylosis and degenerative facet joints at L4-5 and L5-S1.  The pertinent impression following examination was degenerative changes, lumbar spine.  The examiner commented that the Veteran had severe generalized deconditioning and osteoporosis secondary to almost pathological sensitivity to pain.  He opined that the Veteran's low back complaints with lumbar degenerative changes were not caused by her bilateral knee problems that had not caused her to have an unbalanced gait.  Rather, the examiner opined that the low back pathology was related to the Veteran's age, deconditioning with weight gain, lifestyle, and hereditary predisposition.  

The Veteran was afforded another VA examination in October 2008.  She described increasing low back pain over the years, but denied any specific trauma.  On examination, the Veteran walked with a steady and slightly antalgic gait, using a cane.  The examiner noted that review of previous imaging studies revealed degenerative joint and disc disease of the lumbar spine.  The pertinent assessment following examination was degenerative joint and disc disease, lumbar spine.  The examiner commented that it was of some interest to note that previous general physical examinations had identified a nonantalgic gait in years past.  Therefore, he opined that the Veteran's low back degenerative changes were unrelated to her left knee disability; rather, he opined that these changes were related to the aging process and the Veteran's body habitus.  He addressed the 1978 service records identifying a possible low back strain, but commented that there was no evidence that the low back problem persisted and opined that the Veteran's present degenerative changes did not arise secondary to the ancient history of low back strain.  

At the time of the August 2004 rating decision, there was evidence of a current lumbar spine condition, specifically degenerative changes.  However, there was no evidence indicating that the Veteran's current lumbar spine condition was related to service or was caused or aggravated by her service-connected left knee disability.  None of the evidence associated with the claims file since August 2004 indicates that the Veteran's current lumbar spine condition is related to service or was caused or aggravated by her service-connected left knee disability.  Rather, the February 2008 VA examiner opined that the Veteran's low back complaints with lumbar degenerative changes were not caused by her bilateral knee problems that had not caused her to have an unbalanced gait.  Instead, the examiner opined that the low back pathology was related to the Veteran's age, deconditioning with weight gain, lifestyle, and hereditary predisposition.  Similarly, the October 2008 VA examiner opined that the Veteran's low back degenerative changes were unrelated to her left knee disability; rather, he opined that these changes were related to the aging process and the Veteran's body habitus.  The October 2008 VA examiner also addressed the 1978 service records identifying a possible low back strain, but commented that there was no evidence that the low back problem persisted and opined that the Veteran's present degenerative changes did not arise secondary to the ancient history of low back strain.  

The Board has considered that, in her July 6, 2004 statement, the Veteran reported that she had seen Dr. B. at the Togus VAMC earlier that day and he had indicated to her that her knee conditions were the underlying cause of her lower back condition.   The Board has carefully reviewed the VA treatment records, including a record dated July 6, 2004, which was associated with the claims file subsequent to the August 2004 rating decision; however, these records include no such opinion regarding the Veteran's low back condition.  Similarly, in her May 2009 VA Form 9 (substantive appeal), the Veteran asserted that, during treatment at the Togus VAMC on June 29, 2007, Dr. C. had acknowledged that her lower back was aggravated by her walk due to favoring the left knee.  However, the Board has carefully reviewed the June 29, 2007 VA treatment record, which includes no such opinion.  

The Court has held that a lay person's statement about what a physician or medical professional told him or her, i.e., "hearsay medical evidence", cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). Consequently, the Board cannot find the Veteran's statements as to what she was told to be new and material evidence sufficient to reopen her claim for service connection for a low back condition.  Further, there was evidence of record at the time of the August 2004 rating decision, specifically, the Veteran's December 2003 VA Form 21-4142, in which the Veteran stated that she had been told that her knee had contributed to the bulged disc in her lower back, as she favored her leg because of knee weakness.  

Significantly, VA treatment records associated with the claims file subsequent to the August 2004 rating decision simply do not include an opinion relating the Veteran's current lumbar spine condition to service or her service-connected left knee disability.  

The Board has also considered that, in his June 2012 Informal Hearing Presentation (IHP), the Veteran's representative noted that the prior denial of service connection for a low back condition was premised on a medical opinion that such condition was attributable, at least in part, to the Veteran's weight gain.  The Veteran's representative noted that the Veteran had significant difficulties with her service-connected left knee disorder, but VA had not obtained an opinion on what effect this disorder had on her weight gain.  He argued that such an opinion was particularly necessary in light of the February 2008 VA examiner's comment that the Veteran was suffering from severe deconditioning and osteoporosis due to an almost pathological sensitivity to pain.  As noted above, the duty to assist does not include provision of a medical examination or opinion unless new and material evidence has been secured and VA finds that such an examination is warranted.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Moreover, the evidence of record does not indicate that the Veteran's weight gain is attributable to her service-connected left knee disability.  Rather, the June 2004, February 2008, and October 2008 VA examiners, who each attributed the Veteran's low back condition, at least in part, to her weight/body habitus, opined that it was not secondary to her left knee disability.  

Based on the foregoing, the Board finds that the evidence associated with the claims file since the August 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back condition, to include as secondary to the service-connected left knee disability, nor does it raise a reasonable possibility of substantiating the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a low back condition, to include as secondary to the service-connected left knee disability, has not been received.  As such, the requirements for reopening this claim are not met, and the August 2004 denial of the claim remains final.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Right Knee Condition

In December 2003, the Veteran filed a claim for service connection for a right knee condition as secondary to her service-connected left knee disability.  In a May 2005 rating decision, the RO, in pertinent part, denied service connection for a right knee condition, to include as secondary to the service-connected left knee disability.  The RO noted that the evidence did not show that the Veteran's right knee condition was related to her service-connected left knee disability, nor was there any evidence of this disability during military service, as her service treatment records were negative for any right knee condition.  

Although notified of the RO's May 2005 denial in a May 2005 letter, the Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

Evidence of record at the time of the May 2005 rating decision included the Veteran's service treatment records.  These records reflect that, in March 1979, the Veteran presented for treatment following trauma to the right knee.  She reported that she hit her knee on the corner of a table.  X-ray appeared negative.  Three days later, the Veteran was seen for follow-up regarding her right knee.  The examiner again noted that X-rays were negative with no fracture.  The assessment was soft tissue injury.  

Additionally, private treatment records from Good Samaritan Hospital dated in July 1989 reflect that the Veteran was involved in a motor vehicle accident in which she was in the sleeper compartment of a semi-truck when it was involved in an accident.  She complained of pain in several areas, including the right knee.  Examination revealed a right knee abrasion and a 2 to 3 cm. bruise of the right anterior leg. 

Also of record at the time of the May 2005 rating decision were VA treatment records reflecting complaints regarding and treatment for the right knee.  In October 2003, the Veteran reported that her knees were more painful as she was on her feet all day.  Examination of the extremities revealed normal gait and strength.  There was bilateral knee crepitus.  The Veteran was given Lodine XL.  In November 2003, the Veteran presented with complaints of increasing knee pain.  She stated that the Lodine helped, but she did not take it because it made her sleepy.  The Veteran walked into the examination room in obvious discomfort and examination revealed bilateral knee crepitus.  The assessment was osteoarthritis and X-rays of the knees were ordered.  In December 2003, the Veteran underwent an orthopedic consultation to evaluate her bilateral knee pain and low back pain.  Her problems were listed as including bilateral knee pain - service-connected.  Examination revealed the Veteran to be healthy appearing, although somewhat overweight.  Her gait was guarded, with a slight antalgic limp on the left.  Examination of the knees revealed good alignment and full active range of motion.  The knees were stable, although the patellae were somewhat tender on both sides.  The right knee was a little more sensitive than the left.  Trying to push out against resistance into extension caused discomfort on the front of the knee on both sides, left more than right.  There was slight crepitation of patellofemoral motion on both sides.  The physician commented that X-rays were normal.  The assessment was chondrosis of the patella, left knee greater than right, service-connected.  Later that month, the Veteran's request for fee-basis physical therapy, for chondrosis patellae and a bulging lumbar disc was approved.    

In December 2003, the Veteran submitted a VA Form 21-4142, in which she stated that she had been told that her knee had contributed to the bulged disc in her lower back, as she favored her leg because of knee weakness and added that she had been advised to purchase a cane to use to take weight off of her right knee which was also being affected.  In a December 2003 statement, of record at the time of the May 2005 rating decision, the Veteran reported that she had right knee weakness, pain, and giving way due to her service-connected left knee disability.  Specifically, she stated that she walked with a limp, favoring her left knee, which put more strain on her right knee.  She reported that the date of onset of her claimed right knee condition was about 11/2 to 2 years earlier.   

VA treatment records reflect that examination of the right knee was normal in May 2004.  The Veteran underwent a VA rheumatology consultation for evaluation of joint pain in June 2004.  The impression was left knee derangement, obesity and deconditioning, hyperlipidemia, neck pain and stiffness, and multiple past injuries.  The rheumatologist noted that the Veteran reported a weight gain of 65 pounds in the past three years, an increase of 50 percent of her baseline weight.  The rheumatologist commented that this, together with her sedentary lifestyle, was contributing to her exercise intolerance and an inability to work with the physical therapy programs she had been offered.  The Veteran reported that she had been advised to do exercises, but found that bicycling and any other prescribed exercise made her knees hurt more.  The physician reviewed X-rays of the knees and noted that non-weight bearing views were normal.  Examination of the right knee revealed good range of motion.  There was no heat or effusion.  No impression specific to the right knee was rendered.  

As indicated above, in a statement dated July 6, 2004, the Veteran reported that she had seen her physician at the Togus VAMC, Dr. B., earlier that day, and he had indicated to her that her knee conditions were inter-related.  The July 6, 2004 treatment record from Dr. B. reflects that the Veteran presented for treatment for continued discomfort in both knees.  She described long-standing service-connected chondrosis of the patellae.  X-rays revealed the patella to be essentially in the midline on both sides, although there may have been a slight lateral tilt.  The physician noted that the Veteran continued to use a cane in her right hand to unload the left knee.  She was instructed to continue with her exercise program which had previously been outlined.  

The Veteran was afforded a VA examination to evaluate her claimed right knee condition in March 2005.  She reported that her right knee started to bother her after service, in the late 1980s or early 1990s, and had progressively gotten worse since that time.  She complained of constant right knee pain.  She stated that her knee would swell and become objectively hot, but did not turn red.  She added that the right knee gave way with buckling, but she caught herself before falling to the ground.  She reported that she took 500 mg. of methocarbamol three times a day for her knees because her doctor told her that the problem was all in the muscles.  She denied any injury to the right knee, and reported that it started hurting years after discharge from service.  On examination, there was no painful motion at any point in either knee.  The right knee was more tender to palpation than the left, but both were out of proportion to any objective findings.  The Veteran's gait was as if her feet were painful, and there was no limp from the knees.  The examiner reviewed several X-rays pertaining to the right knee, and noted that a March 1979 X-ray of the right knee revealed no evidence of fracture or dislocation and the articulating surfaces appeared intact.  A November 2003 right knee X-ray was unremarkable.  A July 2004 bilateral knee X-ray revealed mild medial compartment joint space narrowing.  A December 2004 bilateral knee X-ray revealed unremarkable bilateral knees.  

In rendering a diagnosis, the VA examiner diagnosed chondromalacia patella in the left knee but found that there was no current pathology in the Veteran's right knee.  She observed that the Veteran had very deconditioned muscles and was overweight, and this was the etiology of her symptoms.  The examiner concluded by opining that the Veteran's right knee complaints were not caused by or a result of her service-connected left knee condition.  

The Veteran filed a request to reopen her claim for service connection for a right knee condition in May 2007.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans, 9 Vet. App. at 282-3.  Here, the last final denial of the claim is the May 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.

Pertinent evidence associated with the claims file since the May 2005 rating decision includes VA treatment records reflecting ongoing complaints regarding and treatment for right knee pain.  A December 2004 treatment record, associated with the claims file after issuance of the May 2005 rating decision, reflects that the Veteran complained of knee pain for years, with the left knee being worse.  During treatment in October 2005, the Veteran reported that both her knees had been bad for a long time.  The pertinent assessment following examination was knee pain.  The nurse practitioner commented that the Veteran could possibly have some type of compartment syndrome, bilaterally.  A June 2007 VA treatment record includes a diagnosis of arthritis in both knees, left greater than right.  In August 2007, the Veteran complained of more pain in the right knee, and the physician reviewed an MRI of the left knee.  The physician commented that X-rays and MRI revealed degenerative joint disease, and added that the Veteran might need an arthroscopy of the knee in the future (the Board notes that it is unclear whether the physician was referring to arthroscopy of the right or left knee).  The diagnosis following treatment in October 2007 was arthritis in both knees with chondromalacia of the left patella.  The Veteran subsequently underwent Euflexxa injections to both knees.  

The Veteran underwent a VA joints examination in February 2008.  She arrived in a mobile wheelchair and indicated that she had stopped working in April 2007.  She reported that her doctor had emphasized to her that she should be more active, which would have a beneficial result on her illness.  She stated that she had moved in with her "ex" to be "100% disabled" and living in a handicapped accessible home.  She indicated that, due to her low back and both knees, she was barely able to do any housework at all.  The examiner noted that most of the Veteran's problems had previously been centered around her service-connected left knee disability, but that, on the date of examination, the Veteran emphasized that she landed on both knees at the time of her original injury.  She added that recently and presently, her knees had been equally painful and disabled.  

The Veteran described bilateral knee pain, popping, snapping, clicking, and grinding.  She reported catching but no locking.  She stated that both knees occasionally gave way, and she added that she had been given bilateral knee braces 11/2 years earlier.  The Veteran added that she experienced stiffness as well as bilateral swelling, which was worse on the right.   

On examination, the Veteran reported that standing was difficult as her knees might "give way."  The examiner commented that diagnostic testing revealed the knees to be essentially unremarkable except for minimal medial joint space narrowing on the right and mild lateral joint space narrowing on the left with an unremarkable sunrise view.  The pertinent impressions following examination were patellofemoral syndrome with faulty or lateral tracking of each patella secondary to genu-valgus (hereditary) and bilateral mild chondromalacia patella secondary to the patellofemoral syndrome.  The examiner commented that the Veteran had severe generalized deconditioning and osteoporosis secondary to an almost pathological sensitivity to pain.  

VA treatment records dated after the February 2008 VA examination reflect that, in September 2008, the Veteran presented with complaints of pain in both knees and requested another series of injections.  An X-ray report from that date revealed mild to moderate tricompartmental degenerative disease of the right knee.  The diagnosis was arthritis, knees.  

The Veteran underwent another VA examination in October 2008.  She described a constant ache in both knees, left greater than right, and stiffness after even brief sedentary positioning.  On examination, the Veteran walked with a steady and slightly antalgic gait, using a cane.  The examiner noted that previous imaging studies identified degenerative joint disease of both knees.  The pertinent assessment following examination was bilateral patellofemoral syndrome, left greater than right, with associated degenerative joint disease of both knees.  The examiner commented that it was of some interest to note that previous general physical examinations had identified a nonantalgic gait in years past.  Therefore, he opined that the Veteran's right knee difficulties were unrelated to her left knee disability; rather, he opined that these changes were related to the aging process and the Veteran's body habitus.  

In a December 2008 addendum, the October 2008 VA examiner addressed whether the Veteran's present right knee problems were secondary to her March 1979 soft tissue injury to the right knee.  He acknowledged that such a soft tissue injury was documented in the service treatment records.  He opined that the Veteran's current right knee problems were degenerative in nature and unrelated to any soft tissue injury that had occurred some 30 years earlier.  He added that there was no evidence in the service treatment records of an ongoing problem with the right knee.  He concluded by stating that it was his opinion that there was no relationship between the soft tissue injury and the present degenerative changes in the right knee.  

At the time of the May 2005 rating decision, there was evidence of complaints regarding right knee pain with findings of osteoarthritis and chondrosis.  However, there was no medical evidence indicating that the Veteran's current right condition was related to service or was caused or aggravated by her service-connected left knee disability.  While the December 2003 VA treatment record included an assessment of chondrosis of the patella, left knee greater than right, service-connected, this appears to be simply a reiteration of the Veteran's reported problem of bilateral knee pain - service-connected.   In this regard, while the treatment record makes mention of the fact that the Veteran fell in service, landing on her left knee, with intermittent pain and discomfort since, there is no mention of an in-service injury to the right knee, nor a discussion of any relationship between the current right knee chondrosis and service.  Notably, in her statement made later in December 2003, the Veteran herself stated that the onset of her claimed right knee condition was about 11/2 to 2 years earlier and, during the March 2005 VA examination, she reported that her right knee started hurting years after discharge from service.  Similarly, while the Veteran reported during VA treatment in July 2004 that she had long-standing service-connected chondrosis of the patellae, such notation appears to be no more than a recording of the Veteran's description of her problem.  

Significantly, none of the evidence associated with the claims file since May 2005 indicates that the Veteran's current right knee condition is related to service or was caused or aggravated by her service-connected left knee disability.  Rather, the February 2008 VA examiner rendered diagnoses of patellofemoral syndrome with faulty or lateral tracking of each patella secondary to genu-valgus (hereditary) and bilateral mild chondromalacia patella secondary to the patellofemoral syndrome.  Additionally, the October 2008 VA examiner opined that the Veteran's right knee difficulties were unrelated to her left knee disability; rather, he opined that these changes were related to the aging process and the Veteran's body habitus.  The October 2008 VA examiner also addressed the possibility of a relationship between the Veteran's current right knee condition and service, specifically, the March 1979 injury, in a December 2008 addendum.  The examiner opined that the Veteran's current right knee problems were degenerative in nature and unrelated to any soft tissue injury that had occurred some 30 years earlier.  He added that there was no evidence in the service treatment records of an ongoing problem with the right knee and concluded by stating that it was his opinion that there was no relationship between the soft tissue injury and the present degenerative changes in the right knee.  Thus, evidence associated with the record subsequent to the May 2005 rating decision simply does not indicate that the Veteran's current right knee condition is related to service or was caused or aggravated by her service-connected left knee disability.  

Additionally, while the Veteran reported during the February 2008 VA examination that she had landed on both knees at the time of her original injury, evidence of an in-service right knee injury, specifically, the March 1979 right knee injury noted in the service treatment records, was of record a the time of the May 2005 rating decision.  Thus, the February 2008 report of an in-service right knee injury does not constitute new and material evidence.    

The Board has considered that, in her May 2009 VA Form 9 (substantive appeal), the Veteran asserted that, during treatment at the Togus VAMC on June 29, 2007, Dr. C. had acknowledged that her right knee was aggravated by her walk due to favoring the left knee.  However, the Board has carefully reviewed the June 29, 2007 VA treatment record, which includes no such opinion.  In any event, as noted above, the Court has held that a lay person's statement about what a physician or medical professional told him or her, i.e., "hearsay medical evidence", cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette, 8 Vet. App. at 77.  Consequently, the Board cannot find the Veteran's statement as to what she was told to be new and material evidence sufficient to reopen her claim for service connection for a right knee condition.  Moreover, as indicated above, the evidence of record at the time of the May 2005 rating decision included the December 2003 VA Form 21-4142, in which the Veteran stated that she had been told that her knee had contributed to the bulged disc in her lower back, as she favored her leg because of knee weakness and added that she had been advised to purchase a cane to use to take weight off of her right knee which was also being affected.  Significantly, VA treatment records associated with the claims file subsequent to the May 2005 rating decision simply do not include an opinion relating the Veteran's current right knee condition to service or her service-connected left knee disability.  

Based on the foregoing, the Board finds that the evidence associated with the claims file since the May 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee condition, to include as secondary to the service-connected left knee disability, nor does it raise a reasonable possibility of substantiating the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a right knee condition, to include as secondary to the service-connected left knee disability, has not been received.  As such, the requirements for reopening this claim are not met, and the May 2005 denial of the claim remains final.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Factual Background and Analysis - Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Historically, in a March 2003 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for left knee residuals of patellar dislocation, effective September 6, 2002.  In the August 2004 rating decision, the RO granted an increased, 10 percent rating for left knee residuals of patellar dislocation, effective October 28, 2003.  In the May 2005 rating decision, the RO continued the 10 percent rating for the Veteran's left knee disability.  The Veteran filed her current claim for an increased rating in May 2007.  In the March 2008 rating decision, the RO continued the 10 percent rating for left knee patellar dislocation, pursuant to Diagnostic Code 5257.  In the March 2009 rating decision, the RO granted a separate 10 percent rating for degenerative joint disease of the left knee with limitation of motion, effective May 31, 2007 (the date of the Veteran's claim for an increased rating), pursuant to Diagnostic Code 5260.  The RO continued the 10 percent rating for left knee residuals of patellar dislocation, pursuant to Diagnostic Code 5257.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

VA treatment records reflect that the Veteran presented in May 2007 with complaints of a significant increase in her left knee pain in the past month.  Examination of the left knee revealed limited range of motion due to pain.  X-ray revealed a decreased compartment consistent with arthritic changes in the left knee.  The impression was pain secondary to arthritic changes in the left knee.  She returned the following month with continued complaints of left knee pain.  She reported that her left knee gave way, popped, and she had difficulty going down stairs.  There was some soft tissue swelling and pain with flexion and extension of the left knee.  The diagnosis was arthritis in both knees, left greater than right.  A June 2007 X-ray of the left knee revealed persistent mild lateral joint space narrowing.  A July 2007 MRI of the left knee revealed the medial and lateral menisci to be intact.  The patellar ligament, medial collateral ligament, lateral collateral ligamentous complex, anterior cruciate ligament, and posterior cruciate ligament were also all intact.  A very small joint effusion was noted.  The impression was moderate degenerative joint disease involving the patellofemoral compartment.  

In August 2007, the Veteran complained of more pain in the right knee, and the physician reviewed an MRI of the left knee.  The physician commented that X-rays and MRI revealed degenerative joint disease, and added that the Veteran might need an arthroscopy of the knee in the future (the Board notes that it is unclear whether the physician was referring to arthroscopy of the right or left knee).  The diagnosis following treatment in October 2007 was arthritis in both knees with chondromalacia of the left patella.  She subsequently underwent Euflexxa injections to both knees.  Records of treatment from these injections, in December 2007 and January 2008, reflect that there were no effusions or erythema in the left knee, although there was a possible minimal effusion in the right knee in January 2008.  

The Veteran underwent a VA joints examination in February 2008.  She arrived in a mobile wheelchair and indicated that she had stopped working in April 2007.  She reported that her doctor had emphasized to her that she should be more active, which would have a beneficial result on her illness.  She stated that she had moved in with her "ex" to be "100% disabled" and living in a handicapped accessible home.  She indicated that, due to her low back and both knees, she was barely able to do any housework at all.  

On examination, the Veteran reported that standing was difficult as her knees might "give way."  Examination of the knees revealed bilateral effusion 1+.  Range of motion was from 0 to 90 degrees, bilaterally, with the Veteran's braces just having been removed.  The examiner commented that this added to her demonstrated stiffness and diminished range of motion.  Patellofemoral crepitation was 1+, bilaterally.  The Veteran had a pronounced 15 degree bilateral knock-knee configuration.  The examiner commented that diagnostic testing revealed the knees to be essentially unremarkable except for minimal medial joint space narrowing on the right and mild lateral joint space narrowing on the left with an unremarkable sunrise view.  The pertinent impressions were patellofemoral syndrome with faulty or lateral tracking of each patella secondary to genu-valgus (hereditary) and bilateral mild chondromalacia patella secondary to the patellofemoral syndrome.  The examiner commented that the Veteran had severe generalized deconditioning and osteoporosis secondary to an almost pathological sensitivity to pain.  

The Veteran underwent another VA examination in October 2008.  She described a constant ache in both knees, left greater than right, and stiffness after even brief sedentary positioning.  She added that there was a hint of swelling from time to time with prolonged weight bearing, which she avoided other than when necessary.  She reported a tendency to give way, but denied true locking.  She described fatigability and lack of endurance for prolonged weight-bearing activities.  She denied flares, but reported only moment to moment, day to day discomfort.  The Veteran denied episodes of dislocation or subluxation.  She stated that she used a cane for support and balance, used a wheelchair to navigate certain areas, and wore unloader braces on both knees.  The Veteran added that any attempts at weight bearing occupational activity were limited secondary to pain, primarily in her back and to a lesser degree in her knees.  

On examination, the Veteran walked with a steady and slightly antalgic gait, using a cane.  Gross examination of the knees revealed no effusion and no increased heat or redness.  The ligaments appeared to be intact with negative Lachman's and Drawer signs.  There was no evidence of subluxation or lateral instability.  Range of motion testing revealed that the left knee could flex from 0 to 75 degrees comfortably and could flex to 90 degrees with increased pain.  Repetitive range of motion testing did not alter the range of motion or induce additional pain.  The examiner noted that previous imaging studies identified degenerative joint disease of both knees.   The pertinent assessment following examination was bilateral patellofemoral syndrome, left greater than right, with associated degenerative joint disease of both knees.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an increased rating for the Veteran's service-connected left knee disability is not warranted.

As an initial matter, the Veteran is in receipt of a 10 percent rating for left knee residuals of patellar dislocation, pursuant to Diagnostic Code 5257.  Despite the Veteran's reports of her left knee giving way, the July 2007 left knee MRI revealed the patellar ligament, medial collateral ligament, lateral collateral ligamentous complex, anterior cruciate ligament, and posterior cruciate ligament to be intact.  The February 2008 VA examiner stated that diagnostic testing revealed the knees to be essentially unremarkable except for minimal medial joint space narrowing on the right and mild lateral joint space narrowing on the left with an unremarkable sunrise view.  The Veteran herself denied episodes of dislocation or subluxation on VA examination in October 2008, and examination revealed the ligaments to be intact with no evidence of subluxation or lateral instability.  Thus, as there is no evidence of moderate recurrent subluxation or lateral instability, an increased rating, pursuant to Diagnostic Code 5257, is not warranted.  

The evidence reflects that the service-connected left knee disability has been manifested by complaints of pain and limitation of motion; however, the evidence provides no basis for assignment of an increased rating.  In this regard, left knee range of motion has been no less than 0 to 75 degrees.  Such range of motion does not warrant assignment of even a compensable rating for the left knee disability under Diagnostic Code 5260 or Diagnostic Code 5261.  The evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004 (2004).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain in this case.  Despite her consistent reports of left knee pain the Veteran's symptoms of pain are supported by pathology consistent with the assigned 10 percent rating for limitation of motion, and no higher.  In this regard, even when taking into account the Veteran's complaints of pain, there is simply no indication of flexion limited to 30 degrees.  Moreover, the effect of the pain on the Veteran's left knee is already contemplated in the currently assigned 10 percent rating based on limitation of motion.  Given the evidence of flexion limited to 75 degrees based on pain, as evidenced on VA examination in October 2008, and the X-ray evidence of degenerative joint disease in the left knee, the 10 percent rating assigned is consistent with the maximum rating for a single, major joint assignable under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board points out that the 10 percent rating assigned is also consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, no higher rating is assignable.  In this regard, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In this regard, despite reporting during the October 2008 VA examination that she experienced fatigability and lack of endurance for prolonged weight-bearing activities as regards her left knee, the Veteran denied flare ups.  The Veteran was able to flex the left knee from 0 to 75 degrees comfortably and repetitive range of motion testing did not alter the range of motion or induce additional pain.  

While the Board recognizes the Veteran's reports of left knee pain, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The evidence simply does not reflect that the Veteran experiences left knee pain or fatigability which has resulted in additional functional loss so as to warrant an increased rating.  

Moreover, no other diagnostic code provides a basis for assignment of an increased rating for the service-connected left knee disability.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, several of these diagnostic codes are simply not applicable to the Veteran's service-connected left knee disability.  It is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Thus, evaluation of the disability under the diagnostic codes rating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Under these circumstances, the Board finds that the record presents no basis for assignment of an increased rating during the period in question, under the applicable rating criteria.

Additionally, the Board finds that the Veteran's left knee disability has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected left knee disability.  The rating schedule fully contemplates the described symptomatology.  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  Simply stated, the symptoms of the Veteran's service-connected left knee are adequately compensated in the disability ratings assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged rating of the Veteran's left knee disability, and the claim for an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of an increased rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a low back condition, to include as secondary to a service-connected left knee disability, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for a right knee condition, to include as secondary to a service-connected left knee disability, is denied.

An increased rating for the Veteran's service-connected left knee disability, evaluated as 10 percent disabling based on residuals of patellar dislocation and 10 percent disabling based on DJD with limitation of motion, is denied.  


REMAND

As noted in the introduction, during an August 2008 VA examination to evaluate a claim for service connection for GERD, the Veteran reported that she had been unemployed for 1 to 2 years, as she could not stand on her feet for prolonged periods of time due to her bilateral knees, back, and a left foot stress fracture.  

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Although it appears that the Veteran may be attributing her unemployability, in part, to nonservice-connected disabilities of the right knee, back, and left foot, it is not clear from the record whether the Veteran's service-connected disabilities (including her left knee disability), alone, prevent gainful employment.  The Veteran's statement made during the August 2008 VA examination is sufficient to raise the issue of entitlement to TDIU; however, a review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Additionally the Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The record reflects that the Veteran is unemployed and suggests that this may be due, at least in part, to her service-connected left knee disability.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of her service-connected disabilities on her employability has not been rendered.  VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on her ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the AMC/RO should obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities (left knee disability and antral gastritis with hiatal hernia) have on her ability to obtain and maintain employment.

Additionally, the Veteran should be furnished VCAA notice regarding the claim for a TDIU.  

Finally, the Board further notes that the most recent VA treatment records currently associated with the claims file are dated in March 2009. On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Togus VAMC, dated since March 2009.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claim for a TDIU.  Additionally, furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment pertinent to the claim for a TDIU.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the Togus VAMC, dated since March 2009.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of her service-connected disabilities on her employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion concerning the impact of the Veteran's service-connected left knee disability and antral gastritis with hiatal hernia on her ability to work.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude her obtaining and retaining substantially gainful employment consistent with her education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The adjudication should reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable.  If not granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


